REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three and six months ended June 30, 2013 (stated in Canadian Dollars) REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes June 30, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents $ $ Sales taxes recoverable Prepaid expenses and deposits Non-current assets Equipment 6 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 8 $ $ Non-current liabilities Warrants denominated in a foreign currency 7 g Total liabilities Shareholders’ equity (capital deficit) Common shares 7 Share subscriptions 7 - Contributed surplus 7 Accumulated deficit ) ) Total shareholders’ equity (capital deficit) ) Total liabilities and shareholders’ equity (capital deficit) $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. Approved on behalf of the Board: /s/“David Hall” /s/“Peter Lewis” Director Director 2 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Comprehensive Loss For the three and six months ended (Stated in Canadian Dollars) (Unaudited) For the three months ended For the six months ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Clinical development expenses Clinical trial costs (Note 8) $ Research and development expenses Consulting fees (Note 8) Intellectual property costs General and administrative expenses Accounting and audit Depreciation (Note 6) Consulting Insurance Legal Marketing and investor relations Office Salaries (Note 8) Stock-based compensation (Notes 7 and 8) Transfer agent and filing fees Travel and promotion Loss before other items Other items: Change in fair value of warrants denominated in a foreign currency (Note 7g) Foreign exchange loss (gain) ) ) Scientific research and development credit (Note 9) ) - ) - Total comprehensive loss $ Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes form an integral part of these condensed consolidated interim financial statements. 3 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Cash Flows For the six months ended (Stated in Canadian Dollars) (Unaudited) June 30, 2013 June 30, 2012 Operating activities Comprehensive loss $ ) $ ) Add items not involving cash: Depreciation Unrealized foreign exchange - ) Stock-based compensation Change in fair value of warrants ) Changes in non-cash working capital balances: Sales taxes recoverable ) Prepaid expenses and deposits ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) Investing activities Purchase of Equipment - ) Net cash used in investing activities - ) Financing activities Gross proceeds on issuance of common shares Finder’s fee ) ) Net cash provided by financing activities Increase in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. 4 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Changes in Equity For the three and six months ended June 30, 2013 and 2012 and the year ended December 31, 2012 (Stated in Canadian Dollars) (Unaudited) Common Stock Share Contributed Accumulated Shares Amount Subscriptions Surplus Deficit Total Balance, January 1, 2013 $ ) $ Shares issued for cash at CAD $0.31 – Note 7b ) - - Finders fees – Note 7b - ) - - - ) Stock based compensation – Note 7 - - - Net loss for the period - ) ) Balance, June 30, 2013 $ $
